DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-2, in the reply filed on 23 August 2022 is acknowledged.  Applicant did not provide arguments for why the restriction is traversed.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-14 are pending.  Claims 3-14 are withdrawn as being drawn to a non-elected invention.  Claims 1-2 are examined herein.

Withdrawn Rejections
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Payton (WO 2017/029482 A1) is withdrawn in view of the amendment to state that the antimicrobial metal particles are elemental silver or elemental copper nanoparticles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Payton (WO 2017/029482 A1).
Instant claim 1 is drawn to an antimicrobial particulate composition comprising 0.05% to 3% by weight of antimicrobial metal particles immobilized on 97 to 99.95% by weight of calcite having a specific surface area higher than 8 m2/g; wherein the antimicrobial metal particles are elemental silver or elemental copper nanoparticles.
Instant claim 2 states that the antimicrobial metal particles are silver nanoparticles.
Payton teaches compositions comprising an inorganic particulate mineral and an antimicrobial metal (Abstract; pg. 1, ln. 5-14; Claim 1).  Payton teaches that the antimicrobial metal is attached to the inorganic particulate mineral (pg. 3, ln. 10-24; pg. 8, ln. 1-13; Claim 16; among other places).  Payton teaches that the inorganic particulate mineral is calcite (pg. 7, ln. 2-4; pg. 18, ln. 31 to pg. 19, ln. 2; Claim 6); and the antimicrobial metal is silver or copper, which can be elemental silver or copper (pg. 1, ln. 5-14; pg. 7, ln. 25; pg. 22, ln. 32 to pg. 23, ln. 7).  Payton also teaches that the inorganic particulate mineral may have a surface area ranging from about 0.1 to about 50 m2/g, from about 0.5 to about 50 m2/g, from about 1 to about 50 m2/g, from about 2 to about 45 m2/g, or from about 5 to about 40 m2/g (pg. 18, ln. 5-18).  Payton further teaches that the antimicrobial metal is present in an amount ranging from about 0.01% to about 10% by weight, or from about 0.1% to about 1% by weight of the inorganic particulate mineral (pg. 23, 33 to pg. 24, ln. 24).
Payton further teaches that precipitated calcium carbonate was made using slaked lime in a laboratory scale reactor with citric acid at 55 ºC by adding carbon dioxide gas.  Silver chloride or silver nitrate was added after 20 minutes of carbonation to form precipitated calcium carbonate comprising 0.3 wt%, 0.6 wt% and 3 wt% silver (pg. 61, Example).
Response to Arguments
Applicant’s Remarks filed 23 August 2022 have been fully considered but they are not persuasive.  Applicant argues that Payton explicitly states that an antimicrobial metal is not elemental silver nanoparticles.
The examiner respectfully argues that Payton teaches that the antimicrobial metal may, for example, be elemental metal, wherein examples of antimicrobial metal include silver and copper (pg. 23, ln. 5, 18-19; pg. 32, ln. 12-13).  Payton further teaches that the antimicrobial metal may, for example, not be silver (e.g. elemental silver or a silver salt) colloid. Therefore, Payton teaches that in one embodiment the antimicrobial metal may be elemental metal, such as elemental silver or elemental copper. Payton also states that certain embodiments, the antimicrobial metal is incorporated within the particles of the inorganic particulate mineral and the particles of inorganic mineral do not include silver nanoparticles embedded in their structure.” Thus, in other embodiments Payton does teach/envision that there are silver nanoparticles incorporated within the particles of the inorganic particulate mineral (pg. 3, ln. 26-33).
Applicant also argued that Payton enlisted numerous examples of inorganic particulate materials, and also provides several ranges for the particulate surface area.
The examiner respectfully argues that Payton teaches that calcium carbonate is particularly suitable for use in connection with embodiments of the invention, wherein the calcium carbonate may be calcite (pg. 18, ln. 31-34; pg. 19, ln. 1-2).  Also, Payton teaches that the inorganic particulate mineral may have a surface area ranging from about 0.1 to about 50 m2/g, including from about 5 to about 40 m2/g (pg. 18, ln. 5-10).  Therefore, it would have been prima facie obvious to prepare calcite having a surface area greater than 8 m2/g, as reasonably suggested by Payton.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/
Examiner, Art Unit 1616


/ERIN E HIRT/Primary Examiner, Art Unit 1616